Citation Nr: 0814613	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-04 995 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1991 to October 
1995.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky. 

In its September 2005 rating decision, the RO granted service 
connection for a left ankle disability and denied service 
connection for pneumothorax, status post right ankle sprain, 
tinnitus, and bilateral sensorineural hearing loss.  

In January 2006, the veteran filed a notice of disagreement 
with respect to the denials of service connection for a right 
ankle disability and tinnitus as well as the initial rating 
assigned for his left ankle disability. 

In February 2007, the RO issued a statement of the case (SOC) 
and continued to deny the veteran's claims of entitlement to 
service connection for a right ankle disability and tinnitus.  
The Board observes that the RO also included the issue of 
service connection for residuals, status post lateral 
malleolus fracture, left ankle in the SOC; however, the 
inclusion of the issue was clearly error as the veteran had 
already been granted service connection for the left ankle 
disability.  

In February 2007, the RO also issued a rating decision that 
increased the evaluation assigned for the veteran's left 
ankle disability from 10 percent to 20 percent effective 
February 19, 2005, the date that the veteran filed his claim.

In February 2007, the veteran filed a VA Form 9 with respect 
to the denial of service connection for a right ankle 
disability and tinnitus.  

In October 2007, service connection for degenerative joint 
disease of the right ankle was granted with an evaluation of 
20 percent effective February 19, 2005, the date of the 
claim.  

As service connection for the veteran's right ankle 
disability has been granted, that issue is no longer subject 
to appellate review.  Additionally, the veteran has received 
an increased rating of 20 percent for his left ankle 
disability during the course of this appeal and has not 
perfected an appeal with respect to his claim for an 
increased rating.  Thus, the increased rating claim also is 
outside the scope of this appeal.

In that regard, the Board recognizes that the February 2007 
SOC inaccurately characterized the veteran's left ankle claim 
as a service connection claim rather than a claim for an 
increased rating, as noted above.  However, as the February 
2007 rating decision issued the same day of the SOC 
appropriately considered the veteran's claim as an increased 
rating claim and granted an increased evaluation of 20 
percent, the Board finds that the RO sufficiently addressed 
the veteran's appeal of the initial rating assigned for his 
left ankle in the prior September 2005 decision.  Moreover, 
the veteran has not suggested any dissatisfaction with the 20 
percent disability rating now assigned for his left ankle 
disability. 

In March 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his current tinnitus was caused by 
acoustic trauma due to noise exposure during his naval 
service.  He has asserted that he was exposed to the loud 
noise of machinery such as operating needle guns, hammers, 
grinders, knuckle busters, and mechanical equipment that 
chips and removes paint aboard a ship while performing his 
duties as a boatswain's mate.  He further maintains that he 
was exposed to free fall anchor noise and noise from the test 
firing of weapons during service and has had no significant 
civilian occupational noise exposure and only occasional 
recreational noise exposure since service.  

The record reflects that the veteran was afforded with a VA 
audiological examination and nexus opinion with respect to 
his tinnitus claim in August 2005.  After examination of the 
veteran and review of the claims folder, the examining 
audiologist concluded that the veteran's tinnitus was not at 
least as likely as not aggravated by noise exposure during 
his military service; however, the examiner did not address 
whether the veteran's tinnitus was caused by noise exposure 
during his military service, as has been contended by the 
veteran.  Thus, the opinion provided by the examining 
audiologist is inadequate as it does not address causation.  
Moreover, the veteran indicated at the March 2008 Board 
hearing that the August 2005 examining audiologist 
misunderstood his report of the onset of his tinnitus and, 
consequently, based her opinion on inaccurate information.  

In consideration of the foregoing, the Board finds that a 
remand for another audiological examination and nexus opinion 
is warranted in this case.    

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran 
appropriate VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b) pertaining to his tinnitus 
claim, that includes an explanation 
regarding the information or evidence 
needed to establish a disability rating and 
an effective date for the claim on appeal, 
as outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran should be afforded the appropriate 
period of time for response to all written 
notice and development as required by VA 
law.

2.  The veteran should be afforded with a 
VA audiological examination to determine 
the identity and etiology of any tinnitus 
that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file should be made available for review 
in connection with the examination.  The 
examiner should state whether or not any 
tinnitus found on examination is at least 
as likely as not (i.e., probability of 50 
percent), caused or aggravated by the 
veteran's active military service to 
include in-service noise exposure.  The 
examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was available 
for review.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.

3.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the RO should 
readjudicate the veteran's claim with 
consideration of any evidence received 
since issuance of the October 2007 
supplemental statement of the case.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



